Dugro, J.
The plaintiff appeals from a judgment dismissing his complaint entered upon the findings and decision of a judge at special term. At the trial both parties gave evidence. A careful examination of the papers presented fails to disclose any ground which calls for a reversal of the judgment. The burden of establishing his cause of action by a fair preponderance of evidence was not satisfactorily borne by the plaintiff at the trial. If the second conveyance is considered to have been given as security, and so a mortgage, it would not help the plaintiff’s case, as by his conduct he has es-topped himself from claiming that the sale to Sexton was a conversion; for he took service to find a purchaser, and when unsuccessful in his efforts accepted $1,000 to give possession to a purchaser. The judgment is affirmed, with costs. All concur.